 

[ex10-17_001.jpg] Contract No.: 2016051056

 



 



 

Online Promotion Contract (Brand Direct)

 

The contract is signed by the following parties on May 10, 2016:

 

Party A: [Huizhong Business Consultant (Beijing) Co., Ltd.]

 

Registered address: [Room 1105, Danleng Soho, No.6, Danling Street, Western
Zhongguancun, Beijing]

 

Contact Method: [4000-655-000]

 

Party B: Beijing Daily Online Network Information Co., Ltd.

 

Registered address: 2F, Building 6, Lane 1, Wuliqiao 1st Street, Chaoyang
District, Beijing

 

Contact person: Li Yinlong

 

Contact Method: 010-52814515

 

The parties have entered into the following agreement according to relevant laws
and regulations through friendly negotiation, concerning the matter of
cooperation, based on the principle of equality and mutual benefit.

 

1. Definition

 

Unless otherwise provided herein, the following terms of the agreement shall
have the meanings set out below:

 

1.1 “Party A’s website” refers to the website which Party A shall have the right
to popularize, and it refers to the website whose URL is www.hvif.com in the
contract.

 

1.2 “Party B’s website” refers to the website whose URL is [www. so. com] in the
contract.

 

2. Content of Cooperation

 

2.1 Matters of cooperation: during the cooperation period, Party B shall
popularize the network information on Party B’s website for Party A or customers
under Party A’s agency.

 

2.2 Period of cooperation between the two parties: May 25, 2016 toJune.25, 2016

 

2.3 Promotion position: Brand Direct.

 

2.4 Key words of the promotion: promote the brand Huiying Finance, and the
online key words shall be subject to the key words confirmed by the parties in
writing or by email.

Contact email designated by Party A:

 

3. Settlement and Payment of Fees

 

3.1 Settlement amount: published price of the promotion fee for the above
cooperation in the contract shall be RMB 50, 000/month, with a discount of 15%.
Namely, the total amount of promotion under the contract is RMB 42,500 (in
words: Forty-two thousand and five hundred only).

 

3.2 Settlement method: lump sum payment

 

Date of payment: before May 25, 2016, Party A shall make the following payment:
42,500(columns may be added)

 

Account name: Beijing Daily Online Network Information Co., Ltd.

 

Bank of deposit: East Third Ring Sub-branch, Beijing Branch, China Merchants
Bank Co., Ltd.

Bank account: 999 0125 1371 0802

 

4. Miscellaneous

 

4.1 Other terms of the agreement shall be subject to the Online Promotion
Service Terms, which is an integral part of the agreement, having the same legal
effect with the agreement.

 

4.2 If provisions of the agreement are inconsistent with that in the Online
Promotion Service Terms, the former shall prevail.

 

Party A: Information Co., Ltd.   Party B: Beijing Daily Online Network        
[ex10-17_002.jpg]   [ex10-17_003.jpg] Authorized signature (seal)   Authorized
signature (seal)   Date of signing: May 10, 2016   Date of signing: May 10, 2016
 

 

 

 

 

[ex10-17_001.jpg] Contract No.: 2016051056



 



 



 

Network Promotion Service Terms

1. Content of Promotion

 

1.1 Party A guarantees that the promotion content provided by Party A and used
by Party B and Party B’s website as well as the linkage with the website of
Party A will neither violate any laws and regulations, nor constitute
infringement of any right of any third parties, including but not limited to the
infringement of copyright, right of reputation, portrait right and / or other
intellectual property rights of any third parties, neither will it enable Party
B or the owner and operator of Party B’s website to assume any responsibility
towards any third parties. If Party A violates such guarantee, giving rise to
any dispute, or if Party B has reason to believe that Party A’s behavior will
cause such circumstance, Party A shall be responsible for solving such dispute,
and compensate Party B for all the losses suffered therefrom; Party B shall have
the right to reserve the right of terminating the contract at any time.

 

1.2 Party A guarantees that, the relevant qualification documents presented to
Party B for the performance of the contract are real, legitimate, full and
continuously effective. If Party A violates such guarantee, giving rise to any
dispute, it shall be liable for resolving such dispute and compensate Party B
for all the losses suffered therefrom.

 

1.3 If it is believed by Party A that, Party B fails to provide network
information promotion service as agreed, the former shall raise a written
objection to the latter within three (3) days after the expiry of the promotion
service period. If Party A fails to raise the written objection within the above
time limit, it shall be deemed that, Party A confirms that Party B has provided
the network information promotion service completely according to the agreement
made between the parties.

 

1.4 In the process of cooperating with Party B, Party A shall comply with the
relevant state laws and regulations.

 

2. Confidentiality

 

2.1 Without being permitted by the other party, neither party is allowed to
reveal any content of the contract terms, the signing and performance conditions
of the agreement, as well as any information of the other party or the related
companies of the other party acquired through the signing and performance of the
agreement to any third parties (except for being required by relevant laws,
regulations, government sectors, securities exchanges or other regulatory
organizations, and counselors, accountants, business consultants as well as
other consultants and employees of the parties).

 

2.2 Within the validity period of and 2 years after the termination of the
agreement, the confidentiality clause shall remain legally effective.

 

3. Liability for Breach of Contract

 

3.1 If Party A makes overdue payment, for each day overdue, it shall pay overdue
liquidated damage to Party B according to 0.03% of the payment of the overdue
part. The maximum duration for Party A to make overdue payment shall not exceed
30 days, otherwise, Party B shall have the right to terminate the agreement in
advance unilaterally, and investigate the liability for breach of contract of
Party A.

 

 

 

 

3. 2 After the signing of the contract, except for clauses otherwise stipulated
by law or agreed hereof, Party A shall not terminate the contract unilaterally
in advance for whatever reason, otherwise, it shall be deemed as Party A’s
breach of contract. Except for paying the total price for the promotion service
agreed by the contract in full amount to Party B, Party A shall also compensate
Party B for all the losses suffered therefrom.

 

3.3 In addition to the above provisions, if any party violates any provisions of
the agreement severely, causing losses to the other party, the observant party
shall have the right to ask for the termination of the agreement and ask the
default party to assume the liability for breach of contract as well as
compensate the observant party for losses.

 

4. Force Majeure

 

4. 1. “Force majeure” refers to the event that can’t be reasonably controlled,
predicted or avoided by the parties; with such event, either party may be
hindered, affected from performing or delay the performance of its obligations
partly or fully according to the agreement. Such event shall include but not
limited to act of government, natural disasters, wars or any other similar
events. In view of the special nature of the Internet, force majeure shall also
include the following circumstances affecting the normal operation of the
Internet:

 

(1) Hacker attack;

 

(2) Significant impacts caused by technical adjustment made by the
telecommunications sector;

 

(3) Temporary close due to government control;

 

(4) Virus invasion

 

4.2 When a force majeure event occurs, the informed party shall send a notice to
the other party in writing in time and fully, and inform the other party the
possible influences that may be produced by such event to the agreement, and
shall provide relevant certificate within 15 days.

 

4.3 If due to the above mentioned force majeure event, the agreement can’t be
performed or is delayed to be performed partly or fully, neither party shall
assume any liability for breach of contract towards the other party.

 

5. Special Liability Exemption

 

5.1 Considering the overall interests of the market and business needs, Party B
may adjust the service content, page layout and page design, etc. of its website
irregularly. If the release of the content of promotion under the contract is
affected due to the above adjustment (including the release position and / or
release period), Party A promises that it will not investigate the legal
liability of Party B. However, Party B shall have the right to try to avoid
service interruptions or restrict the interruption time to the short time
period, inform Party A such condition in advance, and negotiate with Party A to
define other reasonable solutions.

 

5.2 Party B shall maintain the website regularly or irregularly, so that the
website can run normally. If the promotion under the contract can’t be launched
as planned due to such circumstances, Party A will give full understanding and
promise not to investigate the legal liability of Party B. However, Party B
shall reduce the above impact to the minimum m extent, inform the relevant
conditions to Party A in advance, and negotiate with Party A to define other
reasonable solutions.

 

 

 

 

6. Settlement of Disputes and Applicable Law

 

6.1 All disputes, objections and conflicts arising from the execution of the
contract shall be solved by the parties through friendly negotiation. If the
negotiation fails, the parties shall file such disputes, objections and
conflicts to the competent authority agreed by Item 6. 1. 1 for settlement:

 

6. 1. 1 Apply for arbitration to Beijing Arbitration Commission:

 

6. 1. 2 File a law suit to the people’s court where the defendant is located.

 

6.2 The agreement applies to the law of the People’s Republic of China.

 

7. Effective and Termination

 

7. 1 The agreement can only be effective after being signed and sealed by the
legal representatives or authorized representatives of the parties, and will be
terminated on the date when the the promotion service under the agreement is
completed, and Party A pays all the promotion service fee to Party B.

 

7.2 Early termination of the agreement will not affect the rights enjoyed and /
or obligations borne by the parties previously due to the performance of the
contract, and such rights and obligations shall include but not limited to the
following conditions:

 

(1) If Party B offers the promotion service as stipulated by the contract, Party
A shall make such payment to Party B with respect to such service according to
the contract price;

 

(2) The defaulting party shall assume the liability for breach of contract due
to its breach of contract.

 

8. Others

 

8.1 Party B shall establish customer information file for Party A, and Party A
shall provide Party B with the copy of the business license as well as the
cooperation related ownership certificate.

 

8.2 Both parties shall guarantee that they have the right and ability to sign
and perform the agreement.

 

8.3 Without the prior written consent of Party B, Party A shall not transfer any
rights or obligations under the agreement to any third parties, otherwise, Party
B shall have the right to terminate the agreement in advance at any time and
investigate the liability for breach contract of Party A.

 

8.4 Unless required by the work provided by the agreement, one party shall not
use or copy the trademark, logo, business information, technologies and other
information of the other party without the prior written consent of the other
party.

 

8.5 The agreement is in duplicate, with the same legal effect.

 

8.6 Annotations, annexes, and supplementary agreements of the agreement shall be
an integral part of the agreement, which shall have the same legal effect as the
agreement.

 

8.7 Any matters not covered hereof shall be settled by the parties through
friendly negotiation.

 

[—No text below—]

 

 

 

 